In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1204V
                                      Filed: May 27, 2016
                                        UNPUBLISHED

****************************
GARY WILLINGHAM,                        *
                                        *
                     Petitioner,        *      Joint Stipulation on Damages;
v.                                      *      Influenza;
                                        *      Guillain-Barre Syndrome (“GBS”);
SECRETARY OF HEALTH                     *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                     Respondent.        *
                                        *
****************************
Luis P. Bartolomei, The Bartolomei Firm, Dallas, TX, for petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On October 14, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”)
following receipt of an influenza vaccination on January 7, 2014. Petition at 1;
Stipulation, filed May 27, 2016, at ¶ 4. Petitioner further alleges that there has been no
prior award or settlement of a civil action for damages on his behalf as a result of his
condition. Petition at 2; Stipulation at ¶¶ 5. “Respondent denies that the influenza
immunization caused petitioner’s GBS or any other injury or his current condition ”
Stipulation at ¶ 6.

       Nevertheless, on May 27, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

            •   A lump sum of $210,465.00 in the form of a check payable to
                petitioner. Stipulation at ¶ 8. This amount represents compensation for
                all items of damages that would be available under 42 U.S.C. § 300aa-
                15(a). Id.

            •   A lump sum of $27,088.57 3 in the form of a check jointly payable to
                petitioner and petitioner’s attorney, Luis Bartolomei, for attorneys’
                fees and costs available under 42 U.S.C. § 300aa-15(e).

      In compliance with General Order # 9, no petitioner states that no out-of-pocket
expenses were incurred by petitioner in proceeding on the petition. (Id.)

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2